Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher M. Oxendine-Bey appeals the district court’s order dismissing his 42 *260U.S.C. § 1983 (2012) action without prejudice under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court.* Oxendine-Bey v. Hinson, No. 5:15-ct-03001-F (E.D.N.C. May 11 & June 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Insofar as Oxendine-Bey’s complaint could be construed as raising a "failure to protect” claim unrelated to his excessive force claim, we conclude this claim also would be subject to dismissal. See Danser v. Stansberry, 772 F.3d 340, 346-47 (4th Cir.2014).